DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 23 August 2022 has been acknowledged. 
Claims 14, 16 - 17, 23 – 24, 26 – 32 and 34 – 36 have been amended. 
Claims 15, 33 and 37 – 38 have been cancelled.
Claims 39 – 42 have been newly presented.
Currently, claims 14, 16 – 17 and 23 – 32, 34 – 36 and 39 – 42 are pending and considered as set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites exactly same claim limitation as ones in claim 39. Claim 39 and 40 both depends from claim 14. Therefore, both claim 39 and 40 further limits the claim 14 in exactly same way and it is not clear how 40 is further limiting the claim 14 differently than claim 39 when the limitation is identical. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16 – 17 and 23 – 32, 34 – 36 and 39 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Halder (US 2019/0310650) in view of Casas et al. (Hereinafter Casas) (US 2019/0382007) and in further view of Jafari Tafti et al. (Hereinafter Jafari) (US 2019/0204842).

With respect to claims 14, 27 and 32, Halder discloses a method comprising: receiving sensor data representative of a sensory field of a sensor disposed or positioned on a vehicle moving through an environment (the autonomous vehicle management system is configured to receive sensor data from one or more sensors associated with an autonomous vehicle. Based upon this sensor data, the autonomous vehicle management system is configured to generate and keep updated an internal map for the autonomous vehicle, where the internal map includes information representative of the autonomous vehicle's state of the autonomous vehicle's environment (e.g., objects detected in the vehicle's environment), see at least: p. [0007]); and 
based at least in part on the world space trajectory, supplying a control component of an object control module or a behavior control module of the vehicle (Examples of autonomous operations include, without limitation, autonomous driving or navigation along a path, see at least: p. [0006], The autonomous vehicle management system may then control one or more vehicle systems ( e.g., braking system, steering system, propulsion system for driving the autonomous vehicle, see at least: p. [0007]), and
Halder is silent regarding element of:
computing, using a machine learning model and based at least in part on the sensor data, data representative of a world space trajectory for the vehicle, the machine learning model being trained to generate trajectories from training sensor data generated using one or more sensors of a data collection vehicle and speed and orientation data of the data collection vehicle at points in time corresponding to the training sensor data being generated.
Casas teaches elements of:
computing, using a machine learning model and based at least in part on the sensor data, first trajectory data representative of a world space trajectory for the vehicle (Generally, the disclosed systems and methods utilize multi-task machine-learned models for object intention determination in autonomous driving applications. For example, a computing system can receive sensor data obtained relative to an autonomous vehicle and map data associated with a surrounding geographic environment of the autonomous vehicle. The sensor data and map data can be provided as input to a machine-learned intent model. The computing system can receive a jointly determined prediction from the machine-learned intent model for multiple outputs including at least one detection output indicative of one or more objects detected within the surrounding environment of the autonomous vehicle, a first corresponding forecasting output descriptive of a trajectory indicative of an expected path of the one or more objects towards a goal location, and/or a second corresponding forecasting output descriptive of a discrete behavior intention determined from a predefined group of possible behavior intentions. See at least abstract), 
the machine learning model being trained using training sensor data generated using one or more sensors of a data collection vehicle (apply machine-learned models to detect objects and forecast their behavior in an improved manner. More particularly, a multi-task machine-learned intent model can be trained to receive sensor data and map data and jointly implement object detection and forecasting in a single forward pass through the intent model. Object intent in the form of detection and forecasting can include a combination of discrete high-level behaviors associated with detected objects as well as continuous trajectories into the future. Such a multi-task machine-learned intent model can help improve the accuracy of applications such as those related to autonomous vehicles and driving. In addition, critical resources devoted to processing time, memory, and the like can be advantageously saved thus improving object perception, prediction, motion plan generation, and overall navigation functionalities of autonomous vehicles. See at least: p. [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify detecting objects using sensors and making vehicle control command based on the sensor data and analysis of data of Halder, to include computing, using a machine learning model and based at least in part on the sensor data, data representative of a world space trajectory for the vehicle, the machine learning model being trained to generate trajectories from training sensor data generated using one or more sensors of a data collection vehicle and speed and orientation data of the data collection vehicle at points in time corresponding to the training sensor data being generated as taught by Casas in order to help improve the accuracy of applications such as those related to autonomous vehicles and driving. In addition, critical resources devoted to processing time, memory, and the like can be advantageously saved thus improving object perception, prediction, motion plan generation, and overall navigation functionalities of autonomous vehicles (Casas, paragraph 23). 
Halder and Casas do not teach element of:
second trajectory data representing one or more trajectories used to navigate the data collection vehicle while generating the training sensor data, the one or more trajectories determined using speed and orientation data of the data collection vehicle.
teaches element of:
second trajectory data representing one or more trajectories used to navigate the data collection vehicle while generating the training sensor data, the one or more trajectories determined using speed and orientation data of the data collection vehicle (The training scenario provides inputs to the trajectory planning system 100 in the form of data 304, such as state data 304a, road scenario data 304b, behavior data 304c and object fusion data 304d. State data 304a (“HV states”) include parameters of the host vehicle such as position, velocity, orientation, acceleration, etc. of the host vehicle. P: [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include second trajectory data representing one or more trajectories used to navigate the data collection vehicle while generating the training sensor data, the one or more trajectories determined using speed and orientation data of the data collection vehicle at points in time corresponding to the training sensor data being generated as taught by Jafari in the system of Halder and Casas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claims 16, 28 and 34, Halder, Casas, and Jafari discloses the method of claim 14, wherein the machine learning model was trained using training data annotated in a two-dimensional (2D) image space and transformed to a trajectory label in three-dimensional (3D) world space coordinates, the 3D world space coordinates used as ground truth outputs of the machine learning model (Perception subsystem 204, periodically or on-demand, receives sensor data from sensors 110 and builds and maintains a consistent internal map based upon the received information. Perception subsystem 204 may also receive inputs from other sources, such as from localization subsystem 202, and use the received inputs to build and maintain the internal map. The internal map generated by perception subsystem 204 contains all the information including the ego vehicle's information, state of the ego vehicle and its environment, information about objects in the ego vehicle's environment (e.g., information regarding dynamic and static objects around ego vehicle). Consistent internal map can be a localized map of sensed entities/objects in the autonomous vehicle's environment, for example, around the autonomous vehicle. In certain embodiments, these sensed entities/objects are mapped in three dimensions (3D). In certain embodiments, perception subsystem 204 receives position information from localization subsystem 202 and incorporates the position information in the internal map. The internal map can be maintained even in the event that a sensor falls offline, see at least: p. [0070], The CNN may be trained using labeled training data comprising sample images of a vehicle's environment and corresponding ground truth classifications, see at least: p. [0080] The processing depicted in FIG. 6 may be performed whenever autonomous vehicle management system 122 uses a supervised learning AI model (e.g., a neural network model) model) to make predictions using inferring data points such as real-time sensor inputs. For example, the processing may be performed when perception subsystem 204 uses an AI model (e.g., a neural network) to make predictions (e.g., identify objects or other entities present in the vehicle's environment) based upon sensor data inputs received from sensors 110. The processing depicted in FIG. 6 may be performed by these subsystems during the inference or runtime phase when such AI models are being used to make predictions or inferences based upon inferring data points, such as sensor data inputs received from sensors 110. In FIG. 6, blocks 602 and 604 represent processing performed during the training phase and blocks 607, 608, 610, and 612 represent processing performed during the inference or runtime phase. In 602, during a training phase, training data is received or obtained. The training data can include labelled test data, where inputs and labels (ground truths) associated with those inputs are known. For example, the training data may include inputs x(i), and for each input x(i), a target value or right answer (also referred to as the ground truth) y(i) that the AI model is to be trained to predict. A pair of (x(i), y(i)) is called a training example, and the training data may comprise multiple such training examples. The space of all the inputs x(i) in the training data obtained in 602 may be denoted by X, and the space of all the corresponding targets y(i) may be denoted by Y. For example, the training examples in training data may include a set of sensor inputs (e.g., images captured by one or more cameras associated with autonomous vehicle 120), each sensor representing x(i). For each input image x(i), a labeled result y(i) (ground truth) for the input is provided, where y(i) identifies an object (e.g., a person, a tree, another vehicle, etc.) present in the x(i) image. At 604, the training data received in 602 is used to train an AI model. The training performed in 604 may include, iteratively, performing training and validation until the AI model has been sufficiently trained for use in the inference phase. For example, for a supervised learning-based AI model, the goal of the training is to learn of function “h( )” (also sometimes referred to as the hypothesis function) that maps the training input space X to the target value space Y, h: X.fwdarw.Y, such that h(x) is a good predictor for the corresponding value of y. Various different techniques may be used to learn this hypothesis function. In some techniques, as part of deriving the hypothesis function, a cost or loss function may be defined that measures the difference between the ground truth value for an input and the predicted value for that input. As part of training, techniques such as back propagation are used to minimize this cost or loss function. Halder, P. [0141] – [0144]).

With respect to claims 17 and 35, Halder discloses the method of claim 14, wherein the world space trajectory comprises one or more trajectory points, the control component uses at least a trajectory point of the one or more trajectory points to generate a control profile for the vehicle, and the control profile includes at least one of accelerating, decelerating, or turning (Vehicle systems 112 can include various electromechanical systems, components, linkages, etc. that enable autonomous vehicle 120 to perform its intended functions such as traveling or navigating along a particular path or course. Vehicle systems 112 may include for example, a braking system, a steering system, a propulsion system for driving the autonomous vehicle, see at least: p. [0051]).

With respect to claims 23, 29 – 30 and 36, the combination of Halder and Casas discloses element of: wherein the machine learning model is trained to predict an orientation of the vehicle with respect to at least one of a lane markings marking, a lane, or a road boundary of the environment (Halder, The observed state can include a snapshot of a perception view and a vehicle's current state. It can include a snapshot of what all actors around the vehicle are doing currently. In one example, the observed state can be that the vehicle has moved ahead on the road five (5) feet along with its current speed, position, acceleration, lane position, nearby objects and their respective motions, etc. An observable state may include readings and input from one or more sensors associated (e.g., on-board or remote sensor) with an autonomous vehicle, such as a reading or input from a radar sensor, a LIDAR sensor, a camera, a Global Positioning System (GPS) sensor, a Inertial Measurement Unit sensor, a Vehicle-to-everything sensor, an audio sensor, a proximity sensor, a SONAR sensor, or other sensor associated with the autonomous vehicle, at least: p [0188] Casas, the means can be configured to provide, as input to a machine-learned intent model, the sensor data and the map data, and to receive, in response to providing the sensor data and map data as input to the machine-learned intent model, a jointly determined prediction from the machine-learned intent model for multiple outputs. The multiple outputs can include one or more of at least one detection output indicative of zero or more objects detected within the surrounding environment of the autonomous vehicle, a first corresponding forecasting output descriptive of a trajectory indicative of an expected path of the zero or more objects towards a goal location, or a second corresponding forecasting output descriptive of a discrete behavior intention determined from a predefined group of possible behavior intentions. A machine-learned intent model application unit is one example of a means for providing the sensor data and map data as inputs to the intent model and receiving multiple outputs therefrom. The perception system 124 can determine, for each object, state data 130 that describes a current state of such object. As examples, the state data 130 for each object can describe an estimate of the object's: current location (also referred to as position); current speed; current heading (which may also be referred to together as velocity); current acceleration; current orientation; size/footprint (e.g., as represented by a bounding shape such as a bounding polygon or polyhedron); class of characterization (e.g., vehicle class versus pedestrian class versus bicycle class versus other class); yaw rate; and/or other state information, see at least: p[0047] and [0066]). 

With respect to claims 24, the combination of Halder and Casas discloses element of: wherein the world space trajectory is generated in 3D world space (Halder, periodically or on-demand, receives sensor data from sensors 110 and builds and maintains a consistent internal map based upon the received information. Perception subsystem 204 may also receive inputs from other sources, such as from localization subsystem 202, and use the received inputs to build and maintain the internal map. The internal map generated by perception subsystem 204 contains all the information including the ego vehicle's information, state of the ego vehicle and its environment, information about objects in the ego vehicle's environment (e.g., information regarding dynamic and static objects around ego vehicle). Consistent internal map can be a localized map of sensed entities/objects in the autonomous vehicle's environment, for example, around the autonomous vehicle. In certain embodiments, these sensed entities/objects are mapped in three dimensions (3D). In certain embodiments, perception subsystem 204 receives position information from localization subsystem 202 and incorporates the position information in the internal map. The internal map can be maintained even in the event that a sensor falls offline., at least: p [0070], Casas, FIG. 5 depicts a graphical representation 300 of example output parameters including detections, trajectory data (e.g., waypoints), and intent data (e.g., intent scores) according to example embodiments of the present disclosure. For example, vehicle 302 can correspond to a detected object within the surrounding environment of an autonomous vehicle (e.g., self-driving vehicle (SDV) 304). With more particular reference to example trajectory regression, for each detected vehicle (e.g., vehicle 302), its trajectory can be parameterized as a sequence of bounding boxes, including current and future locations. Assuming cars are non-deformable objects, their size can be treated as a constant estimated by the detector. The pose in each time stamp can be three-dimensional (3D) and contain a bounding box center (c.sup.t.sub.x, c.sup.t.sub.y) and heading φ.sub.t of the vehicle 302 in BEV coordinates as shown in FIG. 5. For high level actions, the discrete intention prediction problem can be treated as a multi-class classification with eight (8) classes: keep lane, turn left, turn right, left change lane, right change lane, stopping/stopped, parked and other, where other can be any other action such as but not limited to reversed driving. at least: p [0091]).

With respect to claims 25, 31 and 38, the combination of Halder and Casas discloses element of: wherein machine learning model is trained to generate one or more predictions of an amount of progress through one or more vehicle maneuvers (Casas, FIG. 5 depicts a graphical representation 300 of example output parameters including detections, trajectory data (e.g., waypoints), and intent data (e.g., intent scores) according to example embodiments of the present disclosure. For example, vehicle 302 can correspond to a detected object within the surrounding environment of an autonomous vehicle (e.g., self-driving vehicle (SDV) 304). With more particular reference to example trajectory regression, for each detected vehicle (e.g., vehicle 302), its trajectory can be parameterized as a sequence of bounding boxes, including current and future locations. Assuming cars are non-deformable objects, their size can be treated as a constant estimated by the detector. The pose in each time stamp can be three-dimensional (3D) and contain a bounding box center (c.sup.t.sub.x, c.sup.t.sub.y) and heading φ.sub.t of the vehicle 302 in BEV coordinates as shown in FIG. 5. For high level actions, the discrete intention prediction problem can be treated as a multi-class classification with eight (8) classes: keep lane, turn left, turn right, left change lane, right change lane, stopping/stopped, parked and other, where other can be any other action such as but not limited to reversed driving. at least: p [0091]).

With respect to claim 26, the combination of Halder and Casas discloses element of:  wherein the first trajectory data representative of the one or more world space trajectory for the vehicle is computed as world space trajectory points for one or more future time steps, the one or more world space trajectory points including a height dimension (Halder, Various different types of information may be communicated from information subsystem 212 to be output to a user of autonomous vehicle 120. For example, the information that is output can include information about the current state of autonomous vehicle 120 or about the vehicle's environment. In certain embodiments, the information that is output can also include information about future planned actions to be performed by autonomous vehicle, at least p [0122], Casas, More particularly, in some implementations, a computing system associated with a vehicle (e.g., an autonomous vehicle) can receive sensor data from one or more sensors that generate sensor data relative to the autonomous vehicle. In order to autonomously navigate, the autonomous vehicle can include a plurality of sensors (e.g., a LIDAR system, a RADAR system, cameras, etc.) configured to obtain sensor data associated with the autonomous vehicle's surrounding environment as well as the position and movement of the autonomous vehicle. In some implementations, the sensor data can include LIDAR data (e.g., a three-dimensional point cloud) obtained from a LIDAR system. In some implementations, the sensor data can include image data obtained from one or more cameras. In some implementations, the sensor data can include a birds-eye view representation of data obtained relative to the autonomous vehicle. In some implementations, the sensor data can be represented as a multi-dimensional tensor having a height dimension and a time dimension stacked into a channel dimension associated with the multi-dimensional tensor., at least p [0025]).

With respect to claims 39 and 40, the combination of Halder, Casas and Muller discloses element of: 
wherein the neural network is trained by comparing one or more predicted trajectories computed based at least in part on the training sensor data to the one or more trajectories that the data collection vehicle navigated (FIG. 3 shows a schematic diagram 300 illustrating a data flow for training a neural network in one embodiment. The diagram 300 involves a training scenario that is used to train the neural network. It is to be understood that a plurality of training scenarios must be used to train for multiple possible road or traffic scenarios. The training scenarios can differ by a number, location and velocity of target vehicles, road conditions, road curvature, as well as different states of the host vehicle. The training scenario provides inputs to the trajectory planning system 100 in the form of data 304, such as state data 304a, road scenario data 304b, behavior data 304c and object fusion data 304d. State data 304a (“HV states”) include parameters of the host vehicle such as position, velocity, orientation, acceleration, etc. of the host vehicle. Road scenario data 304b provide information concerning the road section boundaries and geometry, including length, width, number of lanes, curvature, etc., as well as a default trajectory.  Jafari, See at least: abstract and p. [0035] – [0036]).

With respect to claim 41, the combination of Halder, Casas and Muller discloses element of: 
 wherein the speech and orientation data are generated using one or more sensors of the data collection vehicle, and wherein the one or more trajectories that the data collection vehicle navigated are automatically determined based at least in part on the speed and orientation data (FIG. 3 shows a schematic diagram 300 illustrating a data flow for training a neural network in one embodiment. The diagram 300 involves a training scenario that is used to train the neural network. It is to be understood that a plurality of training scenarios must be used to train for multiple possible road or traffic scenarios. The training scenarios can differ by a number, location and velocity of target vehicles, road conditions, road curvature, as well as different states of the host vehicle. The training scenario provides inputs to the trajectory planning system 100 in the form of data 304, such as state data 304a, road scenario data 304b, behavior data 304c and object fusion data 304d. State data 304a (“HV states”) include parameters of the host vehicle such as position, velocity, orientation, acceleration, etc. of the host vehicle. Road scenario data 304b provide information concerning the road section boundaries and geometry, including length, width, number of lanes, curvature, etc., as well as a default trajectory. Behavior data 304c provide dynamic guidance of the host vehicle, such as the kinematic ability of the host vehicle to speed up, slow down, turn left, turn right, change into a left lane, change into a right lane, etc. Object fusion data 304d include, for example, the number, locations, and speeds of the target vehicles (TV1, TV2, TV3). A search graph 306 is formed using the state data 304a, road scenario data 304b and behavior data 304c as a grid representation including different trajectories for the host vehicle 104 to traverse the traffic scenario. The search graph 306 is created without considering the presence of target vehicles or other objects. Grid locations indicate possible locations for the host vehicle as it moves along the road from a starting location of the grid (generally on the left) to an end location of the grid (generally on the right). A cost is incurred as the host vehicle moves along grid points. Each movement between grid points has an associated cost and the cost for a trajectory along the grid is the summation of the costs for each movement along the grid points that make up the trajectory. Target vehicles can then be added to search graph so that the location and velocity of target vehicles are involved in determining the costs of these trajectories. Jafari, p: [0035] - [0037]).

With respect to claim 42, the combination of Halder, Casas and Muller discloses element of: 
 	wherein: 
the speed and orientation data represent: 
one or more orientations of the data collection vehicle while generating the training sensor data; and 
one or more speeds of the data collection vehicle while generating the training sensor data; and 
the one or more trajectories that the data collection vehicle navigated are determined based at least in part on the one or more orientations and the one or more speeds (FIG. 3 shows a schematic diagram 300 illustrating a data flow for training a neural network in one embodiment. The diagram 300 involves a training scenario that is used to train the neural network. It is to be understood that a plurality of training scenarios must be used to train for multiple possible road or traffic scenarios. The training scenarios can differ by a number, location and velocity of target vehicles, road conditions, road curvature, as well as different states of the host vehicle. The training scenario provides inputs to the trajectory planning system 100 in the form of data 304, such as state data 304a, road scenario data 304b, behavior data 304c and object fusion data 304d. State data 304a (“HV states”) include parameters of the host vehicle such as position, velocity, orientation, acceleration, etc. of the host vehicle. Road scenario data 304b provide information concerning the road section boundaries and geometry, including length, width, number of lanes, curvature, etc., as well as a default trajectory. Behavior data 304c provide dynamic guidance of the host vehicle, such as the kinematic ability of the host vehicle to speed up, slow down, turn left, turn right, change into a left lane, change into a right lane, etc. Object fusion data 304d include, for example, the number, locations, and speeds of the target vehicles (TV1, TV2, TV3). A search graph 306 is formed using the state data 304a, road scenario data 304b and behavior data 304c as a grid representation including different trajectories for the host vehicle 104 to traverse the traffic scenario. The search graph 306 is created without considering the presence of target vehicles or other objects. Grid locations indicate possible locations for the host vehicle as it moves along the road from a starting location of the grid (generally on the left) to an end location of the grid (generally on the right). A cost is incurred as the host vehicle moves along grid points. Each movement between grid points has an associated cost and the cost for a trajectory along the grid is the summation of the costs for each movement along the grid points that make up the trajectory. Target vehicles can then be added to search graph so that the location and velocity of target vehicles are involved in determining the costs of these trajectories. Jafari, p: [0035] - [0037]).

Response to Arguments
Applicant’s arguments with respect to claims 14, 16 – 17 and 23 – 32, 34 – 36 and 39 – 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662